
Exhibit 10.1

 

ELEVENTH AMENDMENT TO CREDIT AGREEMENT

     THIS ELEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is dated to
be effective as of the 20th day of March, 2009 (“Effective Date”) by and between
BANK OF AMERICA, N.A., a national banking association, in its capacity as
administrative agent (the “Administrative Agent”) for the “Lenders” that are
parties to the “Credit Agreement” (as defined below; terms defined in the Credit
Agreement shall have the same meanings in this Agreement) and in its capacity as
Swingline Lender and L/C Issuer; each of the undersigned Lenders; SUNRISE SENIOR
LIVING, INC., a Delaware corporation (the “Company”); certain Subsidiaries of
the Company party to the Credit Agreement pursuant to Section 2.14 of the Credit
Agreement (together with the Company, collectively the “Borrowers” and each a
“Borrower”) and each of the undersigned Guarantors. Hereafter, the Borrowers and
the Guarantors are collectively referred to as the “Obligors”; and the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer are
collectively referred to as the “Credit Parties”, and the Obligors and the
Credit Parties are collectively referred to as the “Parties”.

RECITALS

     The Obligors are parties with the Credit Parties to a Credit Agreement
dated December 2, 2005 as amended by the First Amendment To Credit Agreement
dated March 6, 2006, the Second Amendment To Credit Agreement dated January 31,
2007, the Third Amendment To Credit Agreement dated June 27, 2001, the Fourth
Amendment To Credit Agreement dated September 17, 2007, the Fifth Amendment To
Credit Agreement dated January 31, 2008, the Sixth Amendment To Credit Agreement
dated February 19, 2008, the Seventh Amendment To Credit Agreement dated March
13, 2008, the Eighth Amendment To Credit Agreement dated July 23, 2008 (the
“Eighth Amendment”), the Ninth Amendment To Credit Agreement dated to be
effective as of October 1, 2008 and the Tenth Amendment To Credit Agreement
dated to be effective as of December 30, 2008 (collectively, as amended by this
Agreement, and as further amended, modified, substituted, extended and renewed
from time to time, the “Credit Agreement”).

     The Obligors executed and delivered a Security Agreement dated March 13,
2008 (“Security Agreement”) for the benefit of the Credit Parties pursuant to
which the Obligors granted to the Credit Parties as security for the
“Obligations”, as such term is defined in the Security Agreement, a continuing
security interest in the “Collateral”, as such term is defined in the Security
Agreement.

     The Obligors have requested the Credit Parties to modify certain of the
provisions of the Credit Agreement.

     The undersigned Parties have entered into this Agreement to provide for the
requested modifications in accordance with the terms and conditions set forth
herein and to provide the Parties with an additional period of time to negotiate
the terms of a Twelfth Amendment to the Credit Agreement (“Twelfth Amendment”)
with the desired objective of reaching mutual agreement to the terms of such
Twelfth Amendment that would comprehensively address any remaining issues
between the Parties with respect to the Credit Agreement through the Credit
Agreement’s current stated Maturity Date of December 2, 2009 and the obtaining
of the execution and delivery by all necessary Parties of such Twelfth Amendment
prior to the close of business on April 30, 2009.

--------------------------------------------------------------------------------

     NOW, THEREFORE, in consideration of the premises, the mutual agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

     Section 1.         Acknowledgment Of Obligations; Reaffirmation Of
Obligations. The Obligors acknowledge that: (a) each of the Loan Documents is
the valid and binding obligation of each of the Obligors that is a party
thereto; (b) the Loan Documents are enforceable in accordance with all stated
terms; and (c) the Obligors have no defenses, claims of offset, or counterclaims
against the enforcement of the Loan Documents in accordance with all stated
terms. Each Obligor hereby reaffirms and ratifies all of its respective duties
and obligations under the Loan Documents to which it is a party.

     Section 2.        Advances of Loan Proceeds And Issuances of Letters of
Credit. The Parties agree that notwithstanding anything to the contrary in the
Loan Documents, the Lenders and the L/C Issuer shall have no obligation prior to
May 1, 2009 to advance any additional proceeds of the Loans to the Borrowers or
to issue any new Letters of Credit for the accounts of any of the Obligors or
their Subsidiaries. Thereafter, the obligations of the Lenders and the L/C
Issuer under the Credit Agreement during the Availability Period to make any
advances of proceeds of the Loans or to issue any new Letters of Credit shall be
subject to and conditioned upon the satisfaction in full of each of the
following conditions precedent in addition to the satisfaction of all other
conditions therefor required by the terms of the Credit Agreement: (a) each
request by the Borrowers for any advances of proceeds of the Loans or for the
issuance of any new Letters of Credit shall be accompanied by the Company’s
written certification to the Credit Parties which shall (i) demonstrate to the
satisfaction of the Lenders that no continuing Defaults or Events of Default
exist as of the date of request, and (ii) contain computations that demonstrate
to the satisfaction of the Lenders the compliance of the Obligors with the
covenants contained in Section 7.14 of the Credit Agreement, with such
compliance to be measured and tested through and as of the date of each of such
requests (as opposed to being tested quarterly as may otherwise be required by
the terms of the Credit Agreement); and (b) the Obligors shall provide
additional collateral to secure and support each of such requested advances of
proceeds of the Loans or issuances of Letters of Credit that is acceptable in
all respects to the Lenders in the sole and absolute discretion of the Lenders.
The Obligors acknowledge that the Lenders and the L/C Issuer shall have no
obligation to disburse any proceeds of the Loans or to issue any new Letters of
Credit during the pendency of any continuing Defaults or Events of Default. The
Credit Parties agree to renew the existing Letters of Credit which are scheduled
on Schedule 2 attached to this Agreement in accordance with the stated annual
renewal provisions thereof, provided that the expiry dates of any of such
Letters of Credit as renewed will not be extended for more than one year beyond
the existing expiry dates.

     Section 3.         Compliance with Section 7.14. The Credit Parties
acknowledge and agree that notwithstanding anything to the contrary in the
Credit Agreement, for the period commencing on December 30, 2008 and ending on
April 29, 2009, the Borrower shall not be required to comply with the covenants
contained in Section 7.14 of the Credit Agreement. Commencing on April 30, 2009,
the Borrower shall comply with each of the covenants contained in Section 7.14,
and such compliance shall be measured and tested for compliance on May 1, 2009
for the period ending on April 30, 2009 (as opposed to being tested quarterly as
may otherwise be required by the terms of the Credit Agreement).

     Section 4.         Aggregate Commitments. The maximum permitted amount of
Aggregate Commitments is hereby permanently reduced from the present maximum
permitted amount of One Hundred Sixty Million Dollars ($160,000,000) (as
established by the Eighth Amendment) to that amount that is equal to the Total
Outstandings measured as of the Effective Date. Thereafter, the maximum
permitted amount of Aggregate Commitments shall be permanently reduced from time
to time by any amounts paid to the Agent for the accounts of the Lenders from
the net cash proceeds of Approved

 



2



--------------------------------------------------------------------------------

Dispositions or from the cash proceeds of “Federal Refunds”, as such term is
defined below in Section 7 of this Agreement. The respective Applicable
Percentages and Commitments of the Lenders shall be permanently reduced on the
Effective Date and on each other date of a permanent reduction to the Aggregate
Commitments on a pro rata basis to reflect proportionately among the Lenders
each permanent reduction in the maximum permitted amount of Aggregate
Commitments.

     Section 5.         Amendment And Modification Of Credit Agreement. The
Credit Agreement is hereby amended and modified as of the Effective Date as
follows:

                          Section 5.1.      Liens. For the period commencing on
December 30, 2008 and ending on May 1, 2009, the following subsection (h) shall
be added to Section 8.1 (Liens) of the Credit Agreement:

     “(h) Notwithstanding subsections (a) through (e) above and notwithstanding
any other provision of this Credit Agreement to the contrary, there shall be:
(A) no additional pledges of assets of the Company and its Subsidiaries and no
additional consensual Liens against any assets of the Company and its
Subsidiaries prior to May 1, 2009, other than (x) Liens approved by the Required
Lenders, (y) Liens securing the Obligations, and (z) any consensual Liens
securing the contemplated financings (“Contemplated Financings”) of the
properties scheduled on Exhibit 8.1. (h) which consensual Liens may only be
Liens against the specific project assets being financed by the Contemplated
Financing; and (B) no assignments of management agreements excepting only
assignments of management agreements that have been approved by the Required
Lenders in writing.”

                          Section 5.2. Indebtedness. For the period commencing
on December 30, 2008 and ending on May 1, 2009, the following subsection (c)
shall be added to Section 8.3 (Indebtedness) of the Credit Agreement:

     “(c) Notwithstanding subsections (a) and (b) above and notwithstanding any
other provision of this Credit Agreement to the contrary, the Company and its
Subsidiaries shall not incur any additional Indebtedness for borrowed monies
except: (A) Indebtedness existing as of December 30, 2008 may have its
maturities extended or such existing Indebtedness may be refinanced if any such
refinancing does not materially increase the principal amount of such existing
Indebtedness; (B) unsecured Indebtedness for borrowed monies that is (i)
subordinated in right of payment to the repayment of the Obligations in
accordance with written agreements acceptable to the Administrative Agent, and
(ii) does not exceed Five Million Dollars ($5,000,000.00) in aggregate amount;
and (C) the Contemplated Financings, as scheduled on Exhibit 8.1(h). Neither the
Company nor any of its Subsidiaries shall enter into any guarantys after
December 30, 2008 other than guarantys provided solely in connection with the
financing of the Burlingame transaction (as scheduled as a Contemplated
Financing on Exhibit 8.1(h)) .

                          Section 5.3. Dispositions. For the period commencing
on December 30, 2008 and ending on May 1, 2009, the following subsection (i)
shall be added to Section 8.5 (Dispositions) of the Credit Agreement:

     “(i) Notwithstanding subsections (a) through (h) above and notwithstanding
any other provision of this Credit Agreement to the contrary, there shall be no
Dispositions of real estate, improvements or of any material assets of the
Borrower or of

 3

--------------------------------------------------------------------------------

any Subsidiary other than (A) Dispositions specifically approved and consented
to in writing from time to time by the Required Lenders (“Approved
Dispositions”); and (B) the contemplated sales transactions (“Contemplated Sales
Transactions”) of the properties scheduled on Exhibit 8.5.(i). Any Approved
Dispositions shall be made in strict accordance with the terms and conditions
imposed by the Required Lenders in any written approvals or consents provided
from time to time by the Required Lenders with respect to any such Approved
Dispositions. The Obligors shall comply with the following terms and conditions
with respect to the Contemplated Sales Transactions: (x) each Contemplated Sales
Transaction shall be for fair market value, (y) each Contemplated Sales
Transaction shall be on “arms-length” terms with independent third parties which
are not affiliated with the Borrower or any of its Subsidiaries, (z) the
aggregate net sales proceeds for the Contemplated Sales Transactions shall not
exceed Twelve Million Dollars ($12,000,000.00), and (D) no Contemplated Sales
Transaction shall cause a violation of any of the provisions in this Section 8.5
other than Section 8.5(g)(ii).”

                                 Section 5.4.     Cross-Defaults. Section 9.1(e)
(Cross-Default) of the Credit Agreement is hereby amended by deleting the
reference to “March 30, 2009” and replacing it with “April 30, 2009”.

     Section 6.         Obligors’ Representations And Warranties. As an
inducement to the Credit Parties to enter into this Agreement and to agree to
the requested waiver and to the modifications provided for herein, each of the
Obligors makes the following representations and warranties to the Credit
Parties and acknowledges the justifiable reliance of the Credit Parties thereon:

                                Section 6.1.      Authority And Good Standing.
Each Obligor: (a) has the power to enter into this Agreement and any related
documents and to perform all of its obligations hereunder and thereunder; (b)
has duly authorized the entry into and performance of this Agreement and all
related documents; and (c) is in good standing in the state of its organization
and is qualified to do business and is in good standing in all other states in
which it transacts business.

                                Section 6.2.      No Violations. The execution,
delivery, and performance of this Agreement by the Obligors will not
immediately, or with the passage of time, the giving of notice, or both: (a)
violate any laws or result in a default under any contract, agreement, or
instrument to which any Obligor is a party or by which any Obligor or any
properties of any Obligor are bound; or (b) result in the creation or imposition
of any security interest in, or lien or encumbrance upon, any of the assets of
the Obligors.

                                Section 6.3.      Accuracy Of Information. All
information and data submitted by or on behalf of the Obligors in connection
with this Agreement and the transactions contemplated herein, is true, accurate
and complete in all material respects as of the date made and contains no
knowingly false, incomplete or misleading statements.

                                Section 6.4.      Pending Proceedings. There are
no actions, suits or proceedings pending against any of the Obligors, the
adverse determination of which would be likely to have a Material Adverse Effect
other than the proceedings itemized on Schedule 6.4 attached hereto.

                                Section 6.5.      Judgments. No judgments have
been entered against any of the Obligors which when aggregated with all
judgments against all Obligors exceed the Threshold Amount.

4

--------------------------------------------------------------------------------

     Section 7.      Security Agreement; Tax Refunds. The Obligors acknowledge
and agree that: (a) all federal tax refunds (the “Federal Refunds”), and all
state, local and other tax refunds or repayments to which any of the Obligors
may be entitled to receive from time to time (collectively, together with the
proceeds thereof, the “Tax Refunds”), including without limitation the Federal
Refunds in the requested amount of $20,759,271 (the “Requested Federal Refunds”)
which have been applied for by the Obligors by Corporation Application for
Tentative Refund (Form 1139) dated February 27, 2009 constitute “Collateral”
within the meaning of the Security Agreement and are subject to the security
interests and liens granted by the Obligors in the Collateral to the Credit
Parties in order to secure the Obligations in accordance with the stated terms
of the Security Agreement; (b) the Obligors shall hold in trust for the Lenders
all Federal Refunds received by the Obligors and shall promptly pay or cause to
be paid to the Agent for the ratable benefit of the Lenders for application to
the unpaid principle balances of the Loans all Federal Refunds (including
without limitation the Requested Federal Refunds) which the Obligors receive or
to which they are entitled without any commingling thereof with the funds of the
Obligors; (c) all Federal Refunds paid to the Agent shall permanently reduce the
maximum permitted amount of Aggregate Commitments; and (d) the Obligors shall
promptly and timely file and diligently pursue all returns, applications, and
requests which are necessary for the Obligors to receive all Federal Refunds to
which the Obligors are entitled under applicable Laws. For the avoidance of
doubt, nothing contained herein is intended to limit the rights of the Credit
Parties with respect to other Tax Refunds which are not Federal Refunds upon the
occurrence of an Event of Default or as otherwise authorized by the terms of the
Security Agreement or under applicable Laws.

     Section 8.        No Other Modifications Of Loan Documents. The Obligors
acknowledge that except as specifically stated in this Agreement, the Loan
Documents shall not be deemed to have been amended, modified or changed in any
respect, and shall continue to be enforceable against the Parties in accordance
with all stated terms.

     Section 9.        Further Assurances. Each Obligor agrees to execute and
deliver to the Administrative Agent such other and further documents as may,
from time to time, be reasonably requested by the Administrative Agent in order
to execute or enforce the terms and conditions of this Agreement or any of the
Loan Documents.

     Section 10.      No Novation; No Refinance. It is the intent of each of the
parties that nothing contained in this Agreement shall be deemed to effect or
accomplish or otherwise constitute a novation of any of the agreements between
the parties or of any of the obligations owed by any of the Obligors to the
Credit Parties or to be a refinance of any of the Obligations. Except as
expressly provided for in this Agreement, nothing contained herein shall be
deemed to extinguish, terminate or impair any of the duties or obligations owed
by any of the Obligors to the Credit Parties. Each of the Obligors reaffirms and
ratifies all Liens previously granted by it to the Credit Parties in accordance
with the Loan Documents.

     Section 11.      Waiver. No failure or delay by the Credit Parties in the
exercise or enforcement of any of their rights under any Loan Document shall be
a waiver of such right or remedy nor shall a single or partial exercise or
enforcement thereof preclude any other or further exercise or enforcement
thereof or the exercise or enforcement of any other right or remedy. The Credit
Parties may at any time or from time to time waive all or any rights under this
Agreement or any of the Loan Documents, but any such waiver must be specific and
in writing and no such waiver, shall constitute, unless specifically so
expressed by the Administrative Agent on behalf of the Credit Parties in
writing, a future waiver of performance or exact performance by the Obligors. No
notice to or demand upon any Obligor in any instance shall entitle any Obligor
to any other or further notice or demand in the same, similar or other
circumstance.

5

--------------------------------------------------------------------------------

     Section 12.      Obligations Unconditional. The obligations of the Obligors
set forth in this Agreement and as required by the terms of the Loan Documents
are absolute and unconditional, and are independent of any defense or rights of
set-off, recoupment or counterclaim which any of the Obligors might have or ever
had against any of the Credit Parties. Each of the Obligors agrees that all
payments required hereunder and/or by the Loan Documents shall be made free of
any deductions and without abatement, diminution or set-off.

     Section 13.      Reimbursement Of Expenses Of Administrative Agent. The
Obligors agree to reimburse to the Administrative Agent promptly upon receipt of
an invoice therefor, all reasonable expenses incurred by the Administrative
Agent in connection with the negotiation and preparation of this Agreement and
all other expenses incurred by the Administrative Agent as of that date in
connection with the consummation of the transactions and matters described
herein and as otherwise incurred by the Administrative Agent in the
administration of the Loans, including without limitation all reasonable
attorneys’ fees and reasonable consultant’s fees incurred by the Administrative
Agent. Thereafter, the Obligors shall promptly reimburse the Administrative
Agent upon the request of the Administrative Agent for all reasonable expenses
incurred by the Administrative Agent in connection with the administration of
the Loans and the Loan Documents.

     Section 14.      Enforceability. This Agreement shall inure to the benefit
of and be enforceable against each of the parties and their respective
successors and assigns.

       Section 15.      Time. Time is of the essence of this Agreement.

     Section 16.      Choice Of Law; Consent To Jurisdiction; Agreement As To
Venue. This Agreement shall be construed, performed and enforced and its
validity and enforceability determined in accordance with the Laws of the
Commonwealth of Virginia (excluding, however, conflict of laws principles). Each
of the Parties consents to the non-exclusive jurisdiction of the courts of the
Commonwealth of Virginia sitting in Fairfax County and of the United States
District Court for the Eastern District of Virginia, if a basis for federal
jurisdiction exists. Each of the Parties waives any right to object to the
maintenance of a suit in either of such courts on the basis of improper venue or
inconvenience of forum.

     Section 17.      RELEASE. IN ORDER TO INDUCE THE CREDIT PARTIES TO ENTER
INTO THIS AGREEMENT, EACH OF THE OBLIGORS FOREVER RELEASES AND DISCHARGES EACH
OF THE CREDIT PARTIES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, AND AGENTS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL
CLAIMS, CAUSES OF ACTION, SUITS AND DAMAGES (INCLUDING CLAIMS FOR ATTORNEYS’
FEES AND COSTS) WHICH ANY OF THE OBLIGORS, JOINTLY OR SEVERALLY, EVER HAD OR MAY
NOW HAVE AGAINST ANY OF THE RELEASED PARTIES FOR ANY CLAIMS ARISING OUT OF OR
RELATED IN ANY WAY TO THE OBLIGATIONS, THE LOAN DOCUMENTS, THIS AGREEMENT OR THE
ADMINISTRATION THEREOF, WHETHER KNOWN OR UNKNOWN, INCLUDING BUT NOT LIMITED TO
ANY AND ALL CLAIMS BASED UPON OR RELYING ON ANY ALLEGATIONS OR ASSERTIONS OF
DURESS, ILLEGALITY, UNCONSCIONABILITY, BAD FAITH, BREACH OF CONTRACT, REGULATORY
VIOLATIONS, NEGLIGENCE, MISCONDUCT, OR ANY OTHER TORT, CONTRACT OR REGULATORY
CLAIM OF ANY KIND OR NATURE. THIS RELEASE IS INTENDED TO BE FINAL AND
IRREVOCABLE AND IS NOT SUBJECT TO THE SATISFACTION OF ANY CONDITIONS OF ANY
KIND.

6

--------------------------------------------------------------------------------

     Section 18.      Waiver Of Jury Trial. Each of the Parties agrees that any
suit, action, or proceeding, whether claim or counterclaim, brought or
instituted by it or by any of its successors or assigns, on or with respect to
this Agreement, the Obligations (or the administration thereof), or any of the
other Loan Documents, or which in any way, directly or indirectly relates
thereto, shall be tried by a court and not by a jury. EACH OF THE PARTIES TO
THIS AGREEMENT EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT,
ACTION, OR PROCEEDING.

     Section 19.      Counterparts And Delivery. This Agreement may be executed
and delivered in counterparts, and shall be fully enforceable against each
signatory that executes this Agreement, even if all indicated signatories do not
actually execute this Agreement. This Agreement, and the signatures to this
Agreement, may be delivered by electronic transmission.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

7

--------------------------------------------------------------------------------

Signature page to Eleventh Amendment To Credit Agreement
dated to be effective as of the 20th day of March, 2009

     IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to
be duly executed and delivered under seal by their duly authorized
representatives to be effective as of the Effective Date.

 

BORROWER:    SUNRISE SENIOR LIVING, INC., for itself and for  the Designated
Borrowers      By:   /s/ Mark. S. Ordan        Name:  Mark. S. Ordan
       Title:   CEO     GUARANTORS:    SUNRISE SENIOR LIVING MANAGEMENT, INC.   
  By:  /s/ John Gaul        Name:  John Gaul        Title:   Vice President  
SUNRISE SENIOR LIVING INVESTMENTS, INC.      By:  /s/ John Gaul        Name: 
John Gaul        Title:   Vice President   SUNRISE DEVELOPMENT, INC.      By: 
/s/ John Gaul        Name:  John Gaul        Title:   Vice President   SUNRISE
SENIOR LIVING SERVICES, INC.      By:  /s/ John Gaul        Name:  John Gaul
       Title:   Vice President


8

--------------------------------------------------------------------------------

Signature page to Eleventh Amendment To Credit Agreement
dated to be effective as of the 20th day of March, 2009

 

 

ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A.,  As Administrative Agent       
By:  /s/ Roberto Salazar         Name:  Roberto Salazar       Title:  Assistant
Vice President         LENDER:    BANK OF AMERICA, N.A., as a Lender,  L/C
Issuer and Swing Line Lender in its own right  and as successor by merger to
LaSalle Bank  National Association        By:  /s/ Donald R. Nicholson        
Name:  Donald R. Nicholson         Title:  SVP


9

--------------------------------------------------------------------------------

Signature page to Eleventh Amendment To Credit Agreement
dated to be effective as of the 20th day of March, 2009

LENDER:    PNC BANK NATIONAL ASSOCIATION,  as a Lender, in its own right and as
successor  by merger to Farmers & Merchants Bank          By:  /s/ Wendy M.
Andrus         Name: Wendy M. Andrus         Title:  Vice President


10

--------------------------------------------------------------------------------

Signature page to Eleventh Amendment To Credit Agreement
dated to be effective as of the 20th day of March, 2009

 

 

LENDER:    WACHOVIA BANK, NATIONAL ASSOCIATION,  as a Lender,          By:  /s/
J. Kent Thompson         Name: J. Kent Thompson         Title: Senior Vice
President


11

--------------------------------------------------------------------------------

Signature page to Eleventh Amendment To Credit Agreement
dated to be effective as of the 20th day of March, 2009

 

LENDER:    MANUFACTURERS AND TRADERS TRUST  COMPANY, as a Lender in its own
right and  as successor by merger to First Horizon Bank,  formerly a division of
First Tennessee Bank, N.A.,          By:  /s/ Thomas H. Comiskey         Name: 
Thomas H. Comiskey         Title:  VP


12

--------------------------------------------------------------------------------

Signature page to Eleventh Amendment To Credit Agreement
dated to be effective as of the 20th day of March, 2009

LENDER:    CHEVY CHASE BANK, F.S.B., as a Lender,          By: /s/ Richard L.
Amador        Name:  Richard L. Amador        Title:  Group Vice President


13

--------------------------------------------------------------------------------

